Citation Nr: 1136099	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-03 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to an initial rating higher than 10 percent for right ankle disability.


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1966 to October 1968.  

This matter was initially before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the White River Junction, Vermont Department of Veterans Affairs (VA) Regional Office (RO) that denied reopening the Veteran's service connection claim.  In October 2009, an Audio Conference hearing was held (regarding the service connection aspect) before a Veterans Law Judge who has since retired from the Board.  A transcript of the hearing is associated with the claims file.  In December 2009, the Board reopened the Veteran's service connection claim and remanded the claim for further development, to include a VA examination.  

In a March 2010 rating decision, service connection was granted for the Veteran's right ankle disability, rated 10 percent, effective August 16, 2007 (the date of the claim to reopen).  In July 2011, a Travel Board hearing (regarding the 10 percent rating assigned) was held before the undersigned.  A transcript of the hearing is associated with the claims file.  At the hearing, the Veteran submitted additional evidence (a June 2011 VA treatment record) with a waiver of RO initial consideration.  

During the hearing, the Veteran testified that his service-connected right knee disability had increased in severity.  Such testimony raises the issue of an increased rating for the right knee; and the issue is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.





REMAND

At the July 2011 Travel Board hearing, the Veteran testified that his service-connected right ankle disability had increased in severity.  He indicated that his ankle locks up often; that he has increasing pain; and that he was recently prescribed an ankle brace from VA for his ankle instability.  In a June 2011 VA treatment record for the Veteran's right ankle, the examiner noted " significant decreased ROM of ankle"; "significant decrease in function".  It is unclear whether or not the examiner measured the right ankle's range of motion (ROM).  His most recent (February 2010) VA examination found some limitation of motion due to pain (but insufficient to be considered marked under applicable criteria).  Additionally, the February 2010 VA examination was negative for right ankle instability.  

While the Veteran's last examination is not unduly remote, he has asserted that his disability has worsened since the last examination.  Because there may have been significant changes in the Veteran's right ankle condition, the Board finds that a new examination of the joint is needed to fully and fairly evaluate the Veteran's claim for an increased initial rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In light of the allegations of increasing disability, another examination to determine the current severity of the right ankle disability is necessary.

On the January 2011 supplemental statement of the case (SSOC), the RO's review of the evidence includes VA treatment records from March 2007 to January 2011.  The most recent treatment records associated with the claims file (with the exception of the July 2008 and February 2010 VA examinations; as well as the June 2011 treatment record the Veteran submitted at the Travel Board hearing) are dated through February 2008.  Where VA treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records, because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, these records must be obtained on remand. 

Finally, as this appeal is from the initial rating assigned with the award of service connection, "staged" ratings are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, the case is REMANDED for the following action:

1. Obtain treatment records from the White River Junction, Vermont VAMC from March 2008 through the present.  All efforts to obtain the records should be fully documented and the VA facility should provide a negative response if the records are not available.  If the Veteran identifies any other pertinent evidence, the RO/AMC should undertake appropriate development to obtain the identified evidence.

2. After the above development is completed, the RO/AMC should arrange for the Veteran to be examined to determine the current severity of his service-connected right ankle disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  All indicated studies (specifically include ranges of motion and testing for instability) should be completed.  All symptoms and functional limitations due to the service-connected right ankle disability should be described in detail, and the examiner should explain the rationale for all opinions.


3. After completion of the above and any additional development of the evidence that the RO may deem necessary, the RO should then readjudicate the claim, to include consideration of the possibility of "staged" ratings, as indicated.  If the issue remains denied, the Veteran and his representative should be furnished an appropriate SSOC and afforded the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



